DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 2008/0116559 to Hosono et al.
Regarding claim 1, Hosono et al. teach a printed circuit board, comprising: 
a base layer (9; Fig. 11, for example) having a first surface and a second surface opposing each other; and 
a first structure (1) on the first surface of the base layer, wherein the first structure includes a first plate structure, a first connection structure (8) disposed on a same plane as the first plate structure and spaced apart from the first plate structure, the first plate structure including first openings (Figs. 15-17) , and at least some of the first openings are linear openings having a line shape.
Regarding claim 6, Hosono et al. teach a printed circuit board, wherein all side surfaces of at least one of the linear openings are defined by the first plate structure.
	Regarding claim 7, Hosono et al. teach a printed circuit board, wherein a portion of side surfaces of at least one of the linear openings is defined by the first plate structure, and a remaining portion of the side surfaces of the at least one of the linear openings extends to an edge of the first plate structure and is open.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hosono et al.
Hosono et al. do not teach a circuit board, wherein the first openings include openings having a dot shape. One having ordinary skill in the art would have been motivated to find shapes of openings that would have a reasonable expectation of success. It would have been obvious to one having ordinary skill in the art at the time the invention was made to try multiple shapes since it is desirable to find the best predictable solution with a reasonable expectation of success. See KSR international Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1397. 
Allowable Subject Matter
Claims 2 – 4 and 8 – 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claims 14 to 20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not teach or reasonably suggest a printed circuit board as cited in claim 14, particularly wherein “at least some of the first connection structures have all side surfaces surrounded by the first plate structure . . . .”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS W OWENS whose telephone number is (571)272-1662.  The examiner can normally be reached on M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


DOUGLAS W. OWENS
Primary Patent Examiner
Art Unit 2814



/DOUGLAS W OWENS/Primary Patent Examiner, Art Unit 2814